Name: Commission Regulation (EEC) No 1859/80 of 15 July 1980 amending for the ninth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  agricultural activity;  prices
 Date Published: nan

 No L 182/6 Official Journal of the European Communities 16. 7 . 80 COMMISSION REGULATION (EEC) No 1859/80 of 15 July 1980 amending for the ninth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 370/80 (2), and in particular Article 6 (3) thereof, Whereas Article 15 of Commission Regulation (EEC) No 1528/78 (3), as last amended by Regulation (EEC) No 332/80 (4), set the minimum quality requirements which the dried fodder referred to in Article 1 of Regulation (EEC) No 1117/78 must meet in order to qualify for aid, in particular its minimum crude protein content in dry matter ; Whereas Regulation (EEC) No 114/80 added to Article 1 of Regulation (EEC) No 1117/78 certain new products ; whereas, in consequence, it is necessary to supplement Article 15 of Regulation (EEC) No 1528/78 by fixing the minimum crude protein contents for those products ; whereas the addition of the said new products entails adapting certain other provisions of Regulation (EEC) No 1528/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder,  14 % for products referred to in Article 1 (b) and the second indent of Article 1 (c) of Regulation (EEC) No 1117/78 ,  45 % for products referred to in the first indent of Article 1 (c) of Regulation (EEC) No 1117/78 .' 2 . The last subparagraph of Article 16 ( 1 ) is replaced by the following : 'Products as referred to in Article 1 of Regulation (EEC) No 1117/78 , falling within subheadings ex 07.04 B, ex 11.05, ex 12.10 B first indent, ex 12.10 B second indent, ex 23.06 B first indent and ex 23.06 B second indent of the Common Customs Tariff shall be the subject of a separate stock account.' 3 . Article 1 8 is replaced by the following : 'Article 18 Where a processing undertaking carries out the manufacture both of products obtained by dehydra ­ tion as referred to in the first indent of Article 1 (b) and/or the second indent of Article 1 (c) of Regula ­ tion (EEC) No 1117/78 and also of products other ­ wise dried and ground as referred to in the second indent of Article 1 (b) of that Regulation :  the dehydrated products must be manufactured in premises or places separate from those where products otherwise dried and ground are manu ­ factured,  products obtained from the two manufacturing operations must be stored in different places,  it shall be prohibited to mix within the under ­ taking a product belonging to one of the groups with a product belonging to the other group.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 528/78 is amended as follows : 1 . Article 1 5 (3) is replaced by the following : '3 . The minimum protein content in dry matter as referred to in Article 5 (b) of Regulation (EEC) No 1417/78 shall , with effect from the 1979/80 marketing year, be :  8 % for products referred to in Article 1 (a) of Regulation (EEC) No 1117/78 , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. t It shall apply with effect from 1 April 1979 . ( ¢) OJ No L 142, 30 . 5 . 1978 , p. 1 . I2 ) OJ No L 140 , 5 . 6 . 1980, p. 32 . (&gt;) OJ No L 179, 1 . 7. 1978, p. 10 . (&lt;) OJ No L 37, 14. 2 . 1980, p. 11 . 16 . 7 . 80 Official Journal of the European Communities No L 182/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1980 . For the Commission Finn GUNDELACH Vice-President